Citation Nr: 9906615	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  96-05 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to assignment of a disability rating in excess of 
50 percent for the period from July 1, 1994, to December 31, 
1994, for the veteran's service-connected post-traumatic 
stress disorder.


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1967 to 
October 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1994 rating decision by 
the Indianapolis, Indiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which established service 
connection for post-traumatic stress disorder (PTSD) and 
assigned a temporary total (100 percent) rating from May 2, 
1994 under 38 C.F.R. § 4.29 and a 30 percent rating from July 
1, 1994.  In October 1994, the RO received a notice of 
disagreement from the assignment of the 30 percent rating.  
By rating decision in July 1995, the RO increased the rating 
from 30 percent to 50 percent, effective from July 1, 1994, 
to April 10, 1995, assigned a temporary total (100 percent) 
rating under 38 C.F.R. § 4.29 from April 10, 1995, to June 1, 
1995, and assigned a 50 percent evaluation from June 1, 1995.  
A statement of the case was issued in July 1994, and a 
substantive appeal was received in September 1995.  In a July 
1997 decision, the RO increased the 50 percent evaluation to 
100 percent, effective December 31, 1994. 


FINDING OF FACT

During the period from July 1, 1994, to December 31, 1994, 
the veteran's service-connected PTSD was manifested by no 
more than mild industrial impairment and no more than 
moderate social impairment.


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 50 
percent during the period from July 1, 1994, to December 31, 
1994, for the veteran's service-connected PTSD have not been 
met.  


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted in the introduction, this appeal arises from the 
RO's August 1994 rating decision which established service 
connection for PTSD, assigned a 100 percent temporary rating 
under 38 C.F.R. § 4.29 from May 2, 1994, and a 30 percent 
rating from July 1, 1994.  As the veteran is appealing the 
original assignment of a disability evaluation following an 
award of service connection, his claim is well-grounded.  
38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).  Moreover, it is an appeal from the assignment of 
an initial rating.  See Fenderson v. West, No. 96-947 (U.S. 
Vet. App. Jan. 20, 1999).  The evidence allows for equitable 
review of the veteran's claim, and the Board further finds 
that the duty to assist the veteran has been met.  38 
U.S.C.A. § 5107(a). 

As also noted in the introduction, subsequent to the August 
1994 rating decision, the RO issued other rating decisions 
which retroactively increased the disability rating 
originally assigned as 30 percent.  The end result of the 
various ratings is that the veteran has been assigned a 100 
percent rating from May 2, 1994 (the date of his service 
connection claim) to July 1, 1994, a 50 percent rating from 
July 1, 1994, to December 31, 1994, and a 100 percent rating 
from December 31, 1994, on.  Accordingly, the only question 
before the Board is whether a rating in excess of 50 percent 
is warranted for the period from July 1, 1994, to December 
31, 1994.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  

The veteran's PTSD is rated under Diagnostic Code 9411.  
During the pendency of the veteran's appeal, the criteria for 
rating psychiatric disabilities were revised, effective 
November 7, 1996.  When a law or regulation changes during 
the pendency of an appeal, the Board must evaluate the 
veteran's disability under the version most favorable to the 
claimant, absent congressional intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Therefore, the 
Board has considered the claim under both the "old" 
criteria, applicable prior to November 7, 1996, and under the 
"new" criteria applicable form November 7, 1996, to the 
present.  

Under criteria in effect at the time of the August 1994 
rating decision, a 50 percent evaluation was warranted where 
the ability to establish or maintain effective or favorable 
relationships with people was considerably impaired and where 
the reliability, flexibility, and efficiency levels were so 
reduced as to result in "considerable" industrial 
impairment.  A 70 percent evaluation is for application where 
the ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms be of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent rating under the old 
criteria is for application where the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic, symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat form mature behavior.  
Demonstrably unable to obtain or retain employment. 

Under the revised criteria effective from November 7, 1996, a 
50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression, 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  The highest available rating, 100 percent, is 
warranted where the disorder is manifested by total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting oneself or others; an 
intermittent inability to perform the activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.

After reviewing the evidence pertinent to the period up to 
December 31, 1994, the Board is unable to find a basis for 
assigning a rating in excess of 50 percent under either the 
old or the new criteria.  It should be noted that the 
veteran's claim for service connection for PTSD was received 
on May 2, 1994.  This was more than one year after the 
veteran's discharge from service, and the is no evidence of 
any prior informal claim.  Accordingly, there is no basis for 
assigning any rating prior to May 2, 1994.  See 38 C.F.R. 
§§ 3.155, 3.400(b)(2).  

The record does include the report of a June 1994 VA 
examination.  It was reported that the veteran had been 
employed as a machine operator for a company for the past 22 
years.  At the time of the examination, the veteran appeared 
to be hyperalert with somewhat constricted affect, but 
appropriate to though content.  His mood was described as 
slightly anxious and mildly irritable.  Speech was logical, 
coherent and goal oriented, and there was no evidence of any 
delusions or hallucinations.  He made a vague statement about 
possible suicidal/homicidal ideation, but denied any specific 
plan or intent.  He was alert and oriented to all spheres, 
and insight and judgment seemed fair.  The examiner commented 
that the veteran's industrial functioning appeared to be 
mildly impaired by his PTSD.  His family and social 
functioning was reported to be moderately impaired by his 
PTSD.

VA outpatient reports dated in 1994 show continuing 
complaints of nightmares, anxiety and trouble controlling 
anger.  A December 1994 VA outpatient record is to the effect 
that the veteran's wife and children had left him, that he 
was getting violent, and that he was having problems at work 
and "they want to retire him on disability."  

While it is clear that the veteran continued to suffer 
significant symptoms associated with his PTSD during the 
period form July 1, 1994, to December 31, 1994, the Board 
believes that no higher than a 50 percent rating was 
warranted under either the old or the new criteria.  At the 
time of the June 1994 VA examination, the veteran's 
industrial impairment was described by the medical examiner 
as mild and his social impairment as moderate.  While the 
examiner's comments are not determinative per se, the 
objective findings on examination appear to support the 
examiner's opinion.  There also no showing that a rating in 
excess of 50 percent is warranted for the pertinent time 
period under the new rating criteria.  Again, the June 1994 
VA examination does not reveal any of the symptoms listed for 
the next higher rating of 70 percent under the new criteria.  
It is clear that as of December 1994 the veteran was 
experiencing a significant increase in symptoms which led to 
his family leaving him and his employer seeking to retire him 
on disability, but the RO has already recognized this 
increase by assigning a 100 percent rating effective December 
31, 1994. 

In reaching the above determination, the Board has been 
mindful of the provisions of 38 U.S.C.A. § 5107(b), but with 
regard to the question of whether a rating in excess of 50 
percent is warranted during the period from July 1, 1994, to 
December 31, 1994, there is not such a balance of the 
positive and negative evidence as to otherwise provide a 
basis for favorable resolution of the veteran's claim.


ORDER

The appeal is denied.


		
ALAN S. PEEVY
Member, Board of Veterans' Appeals

 

- 6 -


- 1 -


